t c memo united_states tax_court carlos samaniego and bertha e lucas petitioners v commissioner of internal revenue respondent docket no filed date ps altered and thus falsified a notice_of_deficiency in order to make it appear that their petition for redetermination was timely filed with the court held r’s motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed shall be granted held further the court shall make its order to show cause absolute and impose a penalty under sec_6673 i r c on petitioners for instituting this action for purposes of delay t richard sealy iii and eric benson for respondent memorandum opinion armen special_trial_judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date and the court’s order to show cause dated date in his motion respondent contends that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 in its order the court directed petitioners to show cause why the court should not impose a penalty on them pursuant to sec_6673 for instituting or maintaining a proceeding in this court primarily for delay at the time that the petition was filed petitioners resided in the state of texas background the facts necessary to a resolution of the two matters before us are as follows on date respondent mailed joint duplicate original notices of deficiency to petitioner carlos samaniego and to petitioner bertha e lucas collectively petitioners in the all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure notice respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure the notice was sent to each petitioner by certified mail addressed to each of them at the same address subsequently listed by petitioners on their petition the u s postal service has reported that both duplicate original notices of deficiency were delivered pincite p m on date the first page of the notice_of_deficiency states as follows last date to petition_tax_court date on date petitioners acting pro_se filed a petition with this court seeking a redetermination of the deficiency determined by respondent in the notice_of_deficiency the petition which was handwritten on a tax_court form arrived at the court by regular first-class mail in an envelope bearing a clearly legible u s postal service postmark date of date the address appearing on the petition is the same address to which the notice_of_deficiency was sent paragraph of the petition identifies as the taxable_year in issue and references an irs notice dated as the notice from which petitioners were appealing attached as an exhibit to the petition is a copy of the first page of respondent’s date notice_of_deficiency however the exhibit copy of the notice_of_deficiency has been altered in two material respects first the date of the notice has been altered to read date rather than date second the last date to petition_tax_court has been altered to read date rather than date as indicated respondent filed a motion to dismiss for lack of jurisdiction on date in the motion respondent contends that dismissal for lack of jurisdiction is required because petitioners failed to file a timely petition further paragraph of respondent’s motion includes the following statements it appears that petitioners altered and thus falsified the dates of issuance and filing of the notice_of_deficiency letter attached to the petition thus it appears that petitioners knowingly filed a false document with the court respondent welcomes petitioners’ response to this observation on date the court issued a notice of filing affording petitioners an opportunity to respond to respondent’s motion the notice of filing which was served on petitioners by certified mail was returned to the court by the u s postal service marked unclaimed - return to sender thereupon by order dated date and served on petitioners by both certified mail and regular first-class mail the court extended respondent certified that a copy of his motion was served on petitioners at the address of record on date service was made by regular first-class mail and was not returned undelivered to respondent by the postal service the time within which petitioners were to respond to respondent’s motion on date petitioners filed a generic objection to respondent’s motion saying nothing about either the timeliness matter upon which respondent’s motion was premised or the altered and thus falsified statements made in paragraph thereof petitioners requested that all future service be made on them by both certified mail and regular first-class mail by order dated date the court directed petitioners to file a supplement to their date objection setting forth their position regarding the substantial differences between respondent’s notice_of_deficiency and the copy thereof that petitioners attached to their petition as an exhibit that order also provided for service on petitioners by both certified mail and regular first-class mail petitioners did not respond to the court’s date order by order dated date the court calendared respondent’s motion for hearing on date in washington d c in that order petitioners were specifically advised that they could submit pursuant to rule c a written_statement in lieu of appearing personally at the hearing the order wa sec_3 the copy of the order that was served by certified mail was returned to the court undelivered and marked unclaimed however the other copy was not returned undelivered served on petitioners by both certified mail and regular first- class mail neither copy was returned to the court undelivered by order dated date the court focused on the altered and thus falsified statements made by respondent in paragraph of his motion specifically the court directed petitioners to respond to the order and to provide the original notice_of_deficiency from which they appealed to this court we expressly advised petitioners that their failure to respond might be construed by the court as an admission by them that they had altered and thus falsified the notice_of_deficiency as suggested by respondent again the order provided for service on petitioners by both certified mail and regular first-class mail neither copy was returned to the court undelivered petitioners did not respond to the court’s date order petitioners did not appear at the date hearing in washington d c nor did they file a written_statement pursuant to rule c immediately after the hearing the court issued its order to show cause dated date the final three paragraphs of the preamble of that order provide as follows the record in this case clearly demonstrates that respondent sent petitioners a notice_of_deficiency for on date and not on date accordingly the last day to petition the tax_court would have been monday date and not date an examination of the copy of the first page of the notice attached as an exhibit to the petition reveals that the date date has been altered to read date and that the date date has been altered to read date the petition in this case was received and filed by the court on date the envelope in which the petition was mailed to the court bears a clearly legible united_states postal service postmark date of date thus it appears that the petition was not timely filed it also appears that the notice_of_deficiency was altered in order to make it appear that the petition was timely filed as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless altering the date of a notice_of_deficiency and altering the date on such notice by which a petition must be filed serve only one purpose namely to make it appear that the petition was timely filed in the hope that the case will proceed that stratagem however is tantamount to instituting or maintaining a proceeding for purposes of delay because a proceeding in this court serves to defer the date of assessment and collection of the taxpayer’s tax_liability if the notice had been dated date the last day to petition the tax_court would have been friday date and not date we note incidentally that date was a sunday as before the order to show cause provided for service on petitioners by both certified mail and regular first-class mail neither copy was returned to the court undelivered petitioners did not appear at the show cause hearing on date in washington d c however later that day the court received from petitioners a brief written_statement which was filed pursuant to rule c the statement provides in its entirety as follows to the court it was never the intention of the petitioners’ sic to falsify or alter any documents pursuant to their case they only wished to be heard there never was an intention to file a groundless or frivolous case due to family and travel difficulties it is impossible for anyone to be present at this hearing mr samaniego and ms lucas are sales representatives with small children and cannot attend the assumption was that their petition would be dismissed for non- attendance original change_of venue was to el paso texas and they would deal with their tax bill accordingly no intent was meant to either disrespect nor defraud the court in any way we apologize for any inconvenience to the court and ask that the court rule on this matter accordingly thank you for your time and consideration petitioners attached to their statement a copy of the court’s date order to show cause discussion a respondent’s motion this court’s jurisdiction to redetermine a deficiency in income_tax depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer’s last_known_address sec_6212 81_tc_42 indeed if the notice is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice by the taxpayer is immaterial see 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the contested deficiency sec_6213 by virtue of sec_7502 a petition that is timely mailed is deemed to be timely filed it is clear in the present case that respondent mailed the notice_of_deficiency to petitioners on date see 89_tc_321 n holding that postal service form_3877 or its equivalent represents direct evidence of the date of mailing of the notice_of_deficiency therefore the 90-day period within which petitioners were required to file their petition with the court expired on monday date see sec_7503 regarding the time for performance of acts where the last day otherwise falls on a saturday sunday or legal_holiday however petitioners did not file a petition for redetermination with this court until date a date after the expiration of the critical 90-day period moreover the petition arrived at the court in an envelope bearing a clearly legible u s postal service postmark date of date once again a date after the expiration of the critical 90-day period under these circumstances respondent contends that the petition was not timely filed and that the court lacks jurisdiction to redetermine petitioners’ liability for the deficiency in tax for the taxable_year in issue the defense most commonly asserted by taxpayers in cases such as the present one is that a particular notice_of_deficiency was not mailed to the taxpayer at the taxpayer’s last_known_address and is therefore invalid however this defense has not been raised in the present case and the record suggests that any such defense would be unavailing given the fact that petitioners had the same address at the time when the notice_of_deficiency was mailed and when the petition was filed thus we need not belabor this matter in view of the foregoing we hold that the petition in this case was not timely filed pursuant to either sec_6213 or sec_7502 we shall therefore grant respondent’s motion b order to show cause we turn now to the court’s order to show cause dated date as petitioners were previously advised and as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay altering the date of a notice_of_deficiency and altering the date on the notice by which a petition must be filed serve only one purpose namely to make it appear that the petition was timely filed in the hope that the case will proceed that stratagem however is tantamount to instituting or maintaining a proceeding for purposes of delay because a proceeding in this court serves to defer the date of assessment and collection of the taxpayer’s tax_liability paragraph of respondent’s motion clearly sets forth respondent’s allegations regarding the alteration and falsification of the date notice_of_deficiency respondent invited petitioners to respond to those allegations petitioners never meaningfully replied further in our order dated date and in our subsequent order dated date we focused on respondent’s allegations and directed petitioners to address the discrepancies between respondent’s notice_of_deficiency and the copy thereof that petitioners attached to their petition as an exhibit petitioners never responded to either order although petitioners did respond to the court’s date order to show cause petitioners’ statement did not persuade us that the order should be discharged petitioners merely alleged that it was not their intention to falsify or alter any document however petitioners did not deny the fact that the notice_of_deficiency had been altered or offer any explanation how that had happened further petitioners did not address the fact that their handwritten petition specifically referenced the altered date ie as the date of the notice from which they were appealing petitioners also did not offer any explanation how a copy of the altered notice came to be attached to their petition as an exhibit and to date petitioners have ignored our date order directing them to produce the original notice_of_deficiency petitioners were given four opportunities to address the situation and explain themselves to ensure that petitioners had notice the court consistently served its orders on petitioners by both certified mail and regular first-class mail thus petitioners essentially ignored our order dated date by filing a generic objection to respondent’s motion in that generic objection petitioners ignored the serious allegations made by respondent that petitioners had knowingly filed a false document with the court petitioners also ignored our order dated date and our order dated date indeed in the latter order we expressly advised petitioners that their failure to respond might be construed by the court as an admission by them that they had altered and thus falsified the date notice_of_deficiency in their rule c statement petitioners tell us that they only wished to be heard an altered notice_of_deficiency offered petitioners the opportunity at least if the alterations went undiscovered to challenge respondent’s deficiency determination in court ie to be heard it would appear that petitioners perceived the risk to this ploy as nothing other than the dismissal of their case for lack of jurisdiction the consequence of which would be no different than defaulting on the notice_of_deficiency in the first place the integrity of the judicial process demands that we not reward petitioners’ stratagem by simply granting respondent’s motion and moving on to the next case accordingly we shall make our order to show cause absolute and impose on petitioners a penalty under sec_6673 of dollar_figure conclusion in sum we shall enter an order and order of dismissal for lack of jurisdiction granting respondent’s motion to dismiss for lack of jurisdiction filed date dismissing this case for lack of jurisdiction on the ground that the petition was not timely filed making our order to show cause dated date absolute imposing a penalty on petitioners under sec_6673 of dollar_figure and providing for service on petitioners by both certified mail and regular first-class mail an appropriate order and order of dismissal for lack of jurisdiction will be entered
